Citation Nr: 0310505	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  98-13 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina




THE ISSUE

Entitlement to service connection for coronary artery disease 
(CAD), as secondary to residuals of service-connected 
rheumatic fever.




ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel




INTRODUCTION

The appellant had active service from March 1945 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
CAD.
In a September 2001 decision, the Board found new and 
material evidence had been submitted to reopen the 
appellant's claim for heart disorders.  The Board remanded 
the case to the RO for additional development.  The RO 
completed the additional development and recertified the case 
to the Board for further review in October 2002.  The Board 
directed further development in November 2002 and notified 
the appellant and his representative of the Board's actions.  
That development has been completed.  In the interim, 
however, the authority under which the Board conducted the 
additional development has been removed.  In Disabled 
American Veterans, et al v. Secretary of Veterans Affairs, 
02-7304, -7305, -7316 (Fed. Cir. May 1, 2003), the Court of 
Appeals for the Federal Circuit held that the Board does not 
have the statutory authority to obtain additional evidence 
and consider it in its decision, absent a waiver by the 
appellant, without first remanding the case to the agency of 
original jurisdiction, in this case, the RO.  In light of the 
fact that the Board grants the benefit which the appellant 
seeks, the Board may proceed consistently with the current 
state of the law.  Id.

An April 2002 rating decision granted service connection for 
rheumatic valvular disease as a residual of rheumatic fever.  
A 100 percent rating is now in effect.  Therefore, the Board 
has styled the issue as reflected above.


FINDINGS OF FACT

1.  The appellant has rheumatic valvular disease, a residual 
of his service-connected rheumatic fever.  A 100 percent 
rating is currently assigned.

2.  The appellant has a current disorder of CAD, which is of 
post-service origin.

3.  The competent credible evidence of record shows that the 
appellant's non-service connected CAD has been and is made 
worse by his service-connected residuals of rheumatic fever.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
the appellant's CAD is aggravated by his service-connected 
rheumatic valvular disease.  38 C.F.R. §§ 3.102, 3.310(a) 
(2002); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  No further development or 
notice is needed in view of the grant of the claim.

Historically, the appellant was granted service connection 
for rheumatic valvular disease, as a residual of rheumatic 
fever in an April 2002 rating disease, effective December 
1997.  VA outpatient treatment records dated from March 1986 
to April 1987 show treatment for a variety of problems, but 
mainly for CAD.  VA hospital summaries, dated in December 
1986 and January 1987, show the appellant was treated for 
CAD, myocardial infarction, and coronary artery bypass 
grafting.

In April 2000, the appellant underwent examination. The 
examiner stated that the appellant's coronary artery bypass 
in 1987 was done because of coronary artery disease which was 
unrelated to rheumatic fever.  The examiner in 2000 stated 
that a more thorough work-up was conducted in May 1998, with 
the opinion that the appellant's heart condition was in no 
way related to his rheumatic fever.  It was noted that an 
echocardiogram was done in June 1998 to assess the 
appellant's aortic stenosis and left ventricular function and 
had revealed his mitral valve was normal and fully mobile.  
The diagnosis was mild left ventricular dysfunction, mild 
valvular regurgitation, and mild valve stenosis.  The 
examiner in 2000 assumed that the valvular regurgitation and 
stenosis was related to the aortic valve since that was the 
valve to be assessed.

The examining physician entered a diagnosis of post operative 
CAD and cardiomegaly with rheumatic fever by history.  He 
commented that based upon the records reviewed it was his 
opinion that there were no residuals of rheumatic heart 
disease.

The appellant again was examined via a VA fee basis 
examination in April 2002.  Parenthetically, this examination 
provided the medical nexus for the service connection of the 
appellant's rheumatic valvular disease.  The April 2002 
examination report reflects that, after a comprehensive 
review of the appellant's medical records and an examination 
of the appellant, the examiner opined that it was as least as 
likely as not that the appellant's angina pectoris is the 
result of the effects of both the CAD and the rheumatic 
valvular disease of his heart.  In light of the fact that the 
April 2002 examination report did not elaborate on the impact 
of the CAD, the Board requested clarification of the 
diagnosis.

The appellant received another VA fee basis examination, by a 
different examiner, in February 2003, which included a 
comprehensive review of the appellant's case file.  The 
February 2003 examination report reflects that the examiner 
agreed in full with the April 2002 examination report.  In 
response to specific questions posed by the Board, the 
examiner opined that, the appellant's CAD is a separate 
disability and is unrelated to the appellant's rheumatic 
heart disease, as there is no medical literature to support 
any relationship between the two.  Further, the examiner 
opined that the appellant's CAD was not incurred during the 
appellant's military service or proximately thereto.  The 
examiner further opined, however, that it is more likely than 
not that the appellant's service-connected rheumatic heart 
disease worsens the CAD and the severity of the symptoms, 
which has caused the CAD to progress at a more rapid pace.

Service connection may be established on a secondary basis 
for a disability which is proximately due to, or the result 
of, a service-connected disease or injury.  See 38 C.F.R. § 
3.310(a) (2002).  Any additional disability resulting from 
the aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In light of the medical evidence set forth above, the Board 
finds, with resolution of reasonable doubt, that the 
appellant's CAD is aggravated by the residuals of his 
service-connected rheumatic heart disease.  Id.; 38 C.F.R. 
§ 3.102 (2002).


ORDER

Entitlement to service connection for CAD, as aggravated by 
the service-connected residuals of rheumatic heart disease, 
is granted.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

